Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, entered in Washington County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate at Great Meadow Correctional Facility in Washington County, was charged in a misbehavior report with violating rules which prohibit interference with an employee and refusing to obey a direct order. The report, authored by a correction officer, alleged that in the course of responding to a fight between two inmates in the mess hall, he ordered several inmates not involved in the fight to be seated and petitioner refused to comply with the order. The misbehavior report constitutes substantial evidence to support the finding that petitioner committed the acts alleged in the *996report (see, People ex rel. Vega v Smith, 66 NY2d 130, 139-140), and petitioner’s testimony that he attempted to comply with the order created a question of credibility for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, 955, lv denied 74 NY2d 615). Petitioner’s remaining arguments were not raised at the administrative level and have no support in the record.
Mercure, J. P., White, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.